The plaintiffs commenced their action in the district court of Haskell county for possession of real estate described in the petition, asserting to be the heirs of the allottee. In the trial of the cause, judgment was rendered in part for plaintiffs and in part for defendants. This cause has been regularly assigned and submitted. The plaintiffs in error have filed their motion for dismissal of the appeal. The defendants in error are not seeking relief by cross-petition in the action.
It is therefore recommended that the cause be dismissed.
By the Court: It is so ordered.